          Case 6:21-cv-06329-FPG Document 10 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

Ricardo Quintanilla Mejia,

                                       Petitioner,                    Case # 21-CV-6329-FPG

v.
                                                                      DECISION AND ORDER
Merrick B. Garland, et al.,

                                       Respondents.


       Pro se Petitioner Ricardo Quintanilla Mejia brought this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, challenging his continued detention at the Buffalo Federal Detention

Facility. ECF No. 1. Respondents have notified the Court that on July 15, 2021, immigration

authorities released Petitioner through its “Alternatives to Detention” program. ECF No. 8-2 at 2.

Respondents now move to dismiss the petition, arguing that Petitioner’s release renders the case

moot. ECF No. 8. Because the Court agrees, Respondents’ motion is GRANTED.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Cuong Le v. Sessions, No. 17-cv-1339, 2018 WL 5620290,

at *2 (W.D.N.Y. Oct. 29, 2018). To the extent a habeas petition challenges only the alien’s

continued detention, the petition becomes moot once the alien is released from custody. See, e.g.,

Hubacek v. Holder, No. 13-CV-1085, 2014 WL 1096949, at *1 (W.D.N.Y. Mar. 19, 2014)

(collecting cases); Masoud v. Filip, No. 08-CV-6345, 2009 WL 223006, at *5 (W.D.N.Y. Jan. 27,

2009) (same).     This is because the alien has obtained the relief sought—“release from

[immigration] custody.” Emeni v. Holder, No. 13-CV-6404, 2014 WL 347799, at *3 (W.D.N.Y.

Jan. 31, 2014).

       Accordingly, Petitioner’s challenge to his continued detention has become moot in light of

his release, and his petition is dismissed. See id.


                                                     1
         Case 6:21-cv-06329-FPG Document 10 Filed 09/09/21 Page 2 of 2




                                      CONCLUSION

        For the foregoing reasons, Respondents’ motion to dismiss (ECF No. 8) is GRANTED.

The petition is DISMISSED, and the Clerk of Court is directed to enter judgment and close this

case.

        IT IS SO ORDERED.

Dated: September 9, 2021
       Rochester, New York


                                           ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           District Judge
                                           United States District Court




                                              2
